          Case 2:19-cv-03214-MMB Document 16 Filed 07/13/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      LARRY BENNETT                                    CIVIL ACTION

            v.                                         NO. 19-03214

      DOLLAR GENERAL, INC. &
      DOLGENCORP, LLC.

Baylson, J.                                                                             July 13, 2020

                 MEMORANDUM RE MOTION FOR SUMMARY JUDGMENT

I.       Introduction

         In this action, Plaintiff Larry Bennett alleges that he sustained injuries when he slipped and

fell by the main entrance of a Dollar General as a result of the negligence of Defendants Dollar

General, Inc. and Dolgencorp, LLC (together, “Defendant”). He has since brought a premises

liability negligence action in which he alleges that his fall was caused by water on the floor of the

store creating a hazardous condition. (ECF 1 Ex A; ECF 12.2). 1 Now, Defendant moves for

summary judgment on the claim pursuant to Fed. R. Civ. P. 56(a). (ECF 12). 2 For the reasons that

follow, Defendant’s motion is DENIED.

II.      Factual Allegations

         The parties do not dispute the basic facts of the case, and agree that closed-circuit video

footage Defendant produced accurately depicts Plaintiff’s incident. (Mot. SJ - SUMF ¶¶ 14-15.)


1
  ECF 12.2 contains three documents: a copy of Plaintiff’s Complaint marked as Exhibit A
(“Compl.”), the transcript of Plaintiff’s January 7, 2020 deposition marked as Exhibit B (“Bennett
Dep.”), and a local climatological data chart marked as Exhibit D (“Weather Chart”). When this
memorandum refers to page numbers of documents in ECF 12.2, it uses the document’s original
pagination.
2
  ECF 12 contains two documents: Defendant’s Motion for Summary Judgment (“Mot. SJ”) and a
Memorandum of Law in Support of the Motion for Summary Judgment (“Def. Mem. Law”).
When this memorandum refers to page numbers of documents in ECF 12, it uses the document’s
internal pagination. The Mot. SJ contains a Statement of Undisputed Material Facts (“SUMF”).
                                                   1
          Case 2:19-cv-03214-MMB Document 16 Filed 07/13/20 Page 2 of 9




        Plaintiff visited the Dollar General in question with his daughter on January 4, 2018 at

11:23 am. (Id. ¶¶ 1, 5, 16.) It was snowing at the time; one and a half inches of blowing snow was

recorded in Philadelphia from 9:54 am to 10:54 am with an additional half inch falling until 12:01

pm. (Id. ¶ 17.) While walking to the store, Plaintiff encountered an inch or two of snow. (Id. ¶ 18.)

Plaintiff entered the store and held the door for his daughter who was behind him, while facing

her. (Id. ¶ 5.) A “caution wet floor” sign and walk off mat were deployed inside the entrance of

the store. (Id. ¶ 16.) Upon entering the store Plaintiff stepped onto the mat, exited the mat without

having wiped his shoes, and then fell when he stepped onto the tile floor with his right foot. (Id.

¶¶ 7, 16.) Plaintiff did not notice any water on the floor until after his fall. (Id. ¶¶ 10.)

III.    Procedural History

        On June 27, 2019, Plaintiff filed a complaint based on his fall in the Philadelphia Court of

Common Pleas. (ECF 12.2.) On July 25, 2019, Defendant removed this action to this Court. (ECF

1.) Defendant filed an Answer on August 26, 2019. (ECF 3.) Following discovery, on April 15,

2020, Defendant moved for summary judgment pursuant to Fed. R. Civ. P. 56(a). (ECF 12.) On

April 29, 2020, Plaintiff responded. (ECF 13.) 3 Defendant did not file a reply to Plaintiff’s

Response.

IV.     Legal Standard

        Summary judgment is appropriate if the movant can show “that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A dispute is “genuine” if “the evidence is such that a reasonable jury could return a verdict




3
  ECF 13 contains two documents: Plaintiff’s Response in Opposition to Defendant’s Motion for
Summary Judgment (pages 1-13 of ECF 13) (“Resp.”) and a Memorandum of Law in Support of
Plaintiff’s Response (pages 11-19 of ECF 13) (“Pl. Mem. Law”). This memorandum references
the ECF page numbers of each document.
                                                    2
         Case 2:19-cv-03214-MMB Document 16 Filed 07/13/20 Page 3 of 9




for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A factual

dispute is “material” if it “might affect the outcome of the suit under the governing law.” Id.

       A party seeking summary judgment bears the initial responsibility for informing the district

court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). Where the non-moving party bears the burden of proof on a particular issue at trial,

the moving party’s initial burden can be met simply by “pointing out to the district court that there

is an absence of evidence to support the non-moving party’s case.” Id. at 325. Summary judgment

is appropriate if the non-moving party fails to rebut the motion by making a factual showing “that

a genuine issue of material fact exists and that a reasonable factfinder could rule in its favor.” Id.

Under Rule 56, the Court must view the evidence presented on the motion in the light most

favorable to the opposing party. Anderson, 477 U.S. at 255.

       This Court has diversity subject matter jurisdiction over this matter under 28 U.S.C.

§ 1332(a). A federal court exercising diversity jurisdiction must apply the substantive law of the

state in which it sits. Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). Therefore, this Court must

apply Pennsylvania negligence law.

V.     Discussion

       A.      Legal Framework

       Under Pennsylvania law, visitors to a store are “business invitees,” and “[t]he duty owed

to a business invitee is the highest duty owed to any entrant upon land.” Pace v. Wal-Mart Stores

East, LP, 337 F. Supp. 3d 513, 518 (E.D. Pa. 2018) (Baylson, J.) (quoting Campisi v. Acme

Markets, Inc., 915 A.2d 117, 119 (Pa. Super. Ct. 2006)), aff’d, 799 F. App’x 127 (3d Cir. 2019).

A “landowner is under an affirmative duty to protect a business visitor not only against known



                                                  3
         Case 2:19-cv-03214-MMB Document 16 Filed 07/13/20 Page 4 of 9




dangers but also against those which might be discovered with reasonable care.” Marshall v.

Brown’s IA, LLC, 213 A.3d 263, 270 (Pa. Super. Ct. 2019) (quoting Emge v. Hogosky, 712 A.2d

315, 317 (Pa. Super. Ct. 1998)). The Pennsylvania Supreme Court has adopted § 343 of the

Restatement (Second) of Torts for the liability of possessors of land such as store owners. See

Carrender v. Fitterer, 503 Pa. 178, 185 (1983). That Restatement section provides:

               A possessor of land is subject to liability for physical harm caused
               to his invitees by a condition on the land if, but only if, he
                        (a) knows or by the exercise of reasonable care would
                        discover the condition, and should realize that it involves an
                        unreasonable risk of harm to such invitees, and
                        (b) should expect that they will not discover or realize the
                        danger, or will fail to protect themselves against it, and
                        (c) fails to exercise reasonable care to protect them against
                        the danger.

Restatement (Second) of Torts § 343 (1965).

       However, the “mere fact that an accident occurred does not give rise to an inference that

the injured person was the victim of negligence.” Pace, 337 F. Supp. 3d at 519 (quoting Cox v.

Wal-Mart Stores E., L.P., 350 Fed. App’x 741, 742 (3d Cir. 2009). Instead, to prevail on a

negligence claim, a party must establish the following:

               (1) a duty or obligation recognized by the law, requiring the actor to
                   conform to a certain standard of conduct for the protection of
                   others against unreasonable risks;
               (2) a failure to conform to the standard required;
               (3) a causal connection between the conduct and the resulting
                   injury; and
               (4) actual loss or damage resulting in harm to the interests of
                   another.

Id. (quoting Felix v. GMS, Zallie Holdings, Inc., 501 Fed. App’x 131, 134 (3d Cir. 2012)) (line

breaks added). A negligence claim “need not be proved by direct evidence, but may be inferred

from attendant circumstances if the facts and circumstances are sufficient to reasonably and

legitimately impute negligence.” Miller v. Hickey, 81 A.2d 910, 914 (Pa. 1951).


                                                 4
         Case 2:19-cv-03214-MMB Document 16 Filed 07/13/20 Page 5 of 9




       B.      Parties’ Arguments

               1.      Defendant’s Motion for Summary Judgment

       In its Memorandum of Law in Support of its Motion for Summary Judgment, Defendant

contends that it is entitled to summary judgment for three reasons. First, because there is no

evidence that there was actually water on the floor of the store, or that any such water caused

Plaintiff to slip. (Def. Mem. Law at 4-5.) Second, because Plaintiff cannot establish the length of

time any water was on the floor, and so he cannot prove that Defendant had either notice or

constructive notice of the water. (Id.) Finally, because Plaintiff was clearly comparatively

negligent, precluding recovery, because he was not looking at where he was going.

               2.      Plaintiff’s Response to Defendant’s Motion for Summary Judgment

       In his Response Memorandum, Plaintiff argues that Defendant’s motion should be denied

because genuine issues of material fact still exist on each of the grounds for summary judgment

Defendant identifies. First, Plaintiff argues that there is evidence that there was water on the floor:

video footage of the store entrance clearly shows the person who entered the store before Plaintiff

slipping as she steps off the mat, and Defendant had put up a “Caution – Wet Floor” sign. (Pl.

Mem. Law at 11-12.) 4 Second, Plaintiff argues that the presence of the “Caution – Wet Floor” sign

at all material times suggests that Defendant had both constructive notice and actual notice of the

conditions of the store’s floor that day. (Id. at 17.) Finally, Plaintiff contests Defendant’s

comparative negligence argument by arguing that comparative negligence is a fact question, and



4
 Plaintiff also argues Defendant committed spoliation of evidence. On January 10, 2018, Plaintiff
sent Defendant a preservation letter requesting Defendant preserve any footage of the store’s
entranceway from six hours prior to the incident and until three hours after. (Pl. Mem. of Law at
12.) Plaintiff contends that the additional footage could have provided important information about
conditions in the store and Defendant’s knowledge of said conditions. (Id. at 15.) Because the
Court concludes that Plaintiff’s claim can survive summary judgment without deciding whether
Defendant committed spoliation of evidence, it will not address the issue in this case.
                                                  5
         Case 2:19-cv-03214-MMB Document 16 Filed 07/13/20 Page 6 of 9




the evidence shows he was “acting as a reasonably prudent individual and did nothing out of the

ordinary.” (Id.)

       C.      Analysis

               1.      Breach of the Duty of Care

       To establish liability in a slip-and-fall premises liability case such as this one, an “invitee

must present evidence which proves that the store owner deviated in some way from his duty of

reasonable care under the existing circumstances.” Rodriguez v. Kravco Simon Co., 111 A.3d

1191, 1193 (Pa. Super. Ct. 2015) (quoting Zito v. Merit Outlet Stores, 647 A.2d 573, 575 (Pa.

Super. Ct. 1994)). This evidence must show either the proprietor of the land had a hand in creating

the harmful condition, or it had actual or constructive notice of such condition. Id. In Rodriguez,

the Superior Court of Pennsylvania reversed a grant of summary judgment because the plaintiff

presented evidence that “at least cast[] a doubt as to the existence of a question of material fact,”

creating a possibility that the defendant breached its duty of care. Id. at 1196.

       Here, Defendant argues that Plaintiff cannot show that it breached any duty of care, because

Plaintiff cannot offer any evidence that there was water on the floor of the store or the length of

time any water was on the floor prior to his fall. (Def. Mem. Law at 4.) However, the record

contains evidence that more than “casts a doubt”: it allows a reasonable juror to infer there was

water on the floor and that Defendant had constructive notice of the water.

       Plaintiff has presented evidence from which a reasonable juror could infer that there was

water on the floor. Here, the parties agree that it had been snowing the morning of Plaintiff’s

incident, and the climatological data chart Plaintiff provided, as well as Plaintiff’s deposition

testimony, support that conclusion. (Mot. SJ – SUMF ¶ 17; Resp. at 8; Weather Chart at 3-4;

Bennett Dep. at 50:9-12.) An active snowstorm makes it more likely that customers entering a



                                                  6
         Case 2:19-cv-03214-MMB Document 16 Filed 07/13/20 Page 7 of 9




store will track snow inside. Snow melts into water. Additionally, Defendant contends in its own

defense that the “Caution – Wet Floor” sign was deployed at all material times along with the

walk-off mat. (Mot. SJ - SUMF ¶ 16.) And, finally, security camera footage shows that another

customer who entered the store before Plaintiff slipped slightly after stepping off the mat in the

entranceway. (Mot. SJ. Ex. C at 11:22:50.) Defendant contends Plaintiff’s assertion that water

“had to have been” the source of his fall is a “pure guess.” (Def. Mem. Law at 5.) Although Plaintiff

admits he did not personally see water before he fell, given that he was not looking at the ground

and the evidence he presented, that is not dispositive. (Bennett Dep. at 63:24 – 64:5.) Given that it

was snowing, that Dollar General took precautionary measures consistent with the presence of

water, and that video evidence shows another customer slipped on the entranceway floor a

reasonable juror could infer that snow had melted onto the floor of the store and made it wet.

       Plaintiff has presented evidence from which a reasonable juror could infer that Defendant

had notice. “Weather conditions can only support an inference of actual or constructive notice of

a hazardous condition when coupled with evidence that the defendant had knowledge of both the

weather condition at the time of the accident and the fact that the weather condition created hazards

on the premises.” Tameru v. W-Franklin, L.P., 350 Fed. App’x 737, 740 (3d Cir. 2009) (citing

Cohen v. Food Fair Stores, Inc., 155 A.2d 441, 442–43 (Pa. Super. Ct. 1959)). Again, the parties

agree that it had been snowing the morning of Plaintiff’s incident, and there is record evidence that

the snow had been falling for about two and a half hours. (Mot. SJ – SUMF ¶ 17; Resp. at 8;

Weather Chart at 3-4; Bennett Dep. at 50:9-12.) Additionally, Defendant had a “Caution – Wet

Floor” sign and a walk-off mat deployed at all material times. (Mot. SJ – SUMF ¶ 16.) Given that

there was snow accumulation prior to Plaintiff’s arrival at the store and the Dollar General




                                                 7
         Case 2:19-cv-03214-MMB Document 16 Filed 07/13/20 Page 8 of 9




employees took steps to mitigate risks presented by inclement weather, a reasonable juror could

infer that Defendant was aware of any water inside the store’s entranceway.

               2.      Comparative Negligence

       Under Pennsylvania’s Comparative Negligence Act, a plaintiff who was comparatively

negligent may recover so long as his negligence “was not greater than the causal negligence of the

defendant or defendants against whom recovery is sought.” 42 Pa. Cons. Stat. § 7102. Defendant

contends that the Court can conclude as a matter of law that Plaintiff was comparatively negligent

because he was not paying attention to his walkway. (Def. Mem. Law at 5-6.) Plaintiff responds

by arguing that the question of a plaintiff’s comparative negligence is generally a question of fact

to be decided by a jury. Plaintiff also argues that the evidence shows he acted as a “reasonably

prudent individual and did nothing out of the ordinary.” (Pl. Mem. Law at 17.)

       Here, the facts do not demonstrate that Plaintiff’s negligence is so clearly greater than

Defendant’s that comparative negligence can be decided as a matter of law. “[I]t is well-known

that … comparative negligence, may not be found by the court as a matter of law unless the facts

so clearly reveal the plaintiff’s negligence that reasonable minds could not disagree as to its

existence.” O’Brien v. Martin, 638 A.2d 247, 249 (Pa. Super. Ct. 1994). Defendant concedes that

comparative fault determinations are better left to a jury. Further, Plaintiff was assisting his

daughter while entering the Dollar General, and the hazard he encountered was of a transient

nature. A reasonable juror could conclude that Plaintiff, although distracted, was not comparatively

negligent because it was appropriate for him to hold the door for his family member. The cases

Defendant cites to argue Plaintiff should have been paying closer attention to his walkway are not

sufficiently analogous to persuade the Court that it should find Plaintiff comparatively negligent

as a matter of law. Given that the source of Plaintiff’s distraction was commonplace, reasonable



                                                 8
            Case 2:19-cv-03214-MMB Document 16 Filed 07/13/20 Page 9 of 9




minds could certainly disagree as to whether Plaintiff acted negligently at all while walking

through the store’s entranceway. This precludes a finding that Plaintiff cannot recover as a matter

of law because of comparative negligence.

VI.      Conclusion

         Because evidence in the record supports inferences that there was water on the floor of the

store creating a hazardous condition and that Defendant had constructive notice of the hazard, and

the issue of comparative negligence is not so clear that it can be decided as a matter of law,

Defendant’s motion for summary judgment must be denied.

         An appropriate Order follows.
O:\CIVIL 19\19-3214 Bennett v Dollar GEneral\19cv3214 memo re MSJ.docx




                                                               9
